DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 20, 21, 23-25, 28, 29, 31, 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kippelen et al. (US 2007/0103311).
Re claim 16:	Kippelen teaches a radio frequency identification, RFID, transponder (200) comprising a charge pump (“a” in fig. 3, or 902) and at least one functional component such as a data unit (308), wherein: the charge pump is configured to convert an input voltage into an output voltage and to supply the output voltage to the functional component; the functional component is configured to perform a function of the RFID transponder using the output voltage of the charge pump (paragraph 0073); wherein the charge pump comprises a diode  (D1) and at least one capacitor (C1) coupled to said diode, and wherein the capacitor is configured to compensate for a change of an impedance of said diode (see figs. 1-9; paragraphs 0053-0093)
Re claim 17:	Wherein the charge pump (900) comprises a plurality of capacitors coupled to the diode, wherein said capacitors have different types, values and/or geometries (fig. 9, paragraph 0081-0082).  
Re claim 20:	The RFID transponder further comprising at least one sensor configured to sense an environmental parameter, a fabrication parameter and/or a functional parameter of the RFID transponder (paragraph 0073).  
Re claim 23:	Wherein the capacitor is configured to compensate for a change of the impedance of said diode or switch transistor by having a capacitance which increases, respectively decreases, at substantially the same rate as a resistance of the diode decreases, respectively increases, in response to a change of the input voltage (paragraph 0080).  
Re claim 24:	Kippelen teaches a method of operating an RFID transponder (200), the method comprising converting, by a charge pump (“a” in fig. 3, or 902)  of the RFID transponder, an input voltage to an output voltage, wherein the charge pump comprises a diode (D1) and at least one capacitor (C1) coupled to said diode, and wherein the capacitor compensates for a change of an impedance of said diode; supplying, by the charge pump, the output voltage to at least one functional component such as a data unit (308) of the RFID transponder; performing, by the functional component, a function of the RFID transponder using the output voltage of the charge pump (see figs. 1-9; paragraphs 0053-0093)
Re claim 25:	Wherein the charge pump (900) comprises a plurality of capacitors coupled to the diode or switch transistor, wherein said capacitors have different types, values and/or geometries (fig. 9, paragraph 0081-0082).  
Re claim 28:	The method further comprising sensing, by at least one sensor comprised in the RFID transponder, an environmental parameter, a fabrication parameter and/or a functional parameter of the RFID transponder.  (paragraph 0073).  
Re claim 31:	Wherein the capacitor compensates for a change of the impedance of said diode or switch transistor by having a capacitance which increases, respectively decreases, at substantially the same rate as a resistance of the diode or switch transistor decreases, respectively increases, in response to a change of the input voltage  (paragraph 0080).  
Re claim 32:	Wherein the method is implemented in a computer program stored in a non-transitory machine-readable medium comprising executable instructions which, when executed by a radio frequency identification, RFID, transponder, cause said RFID transponder to perform the method (fig. 1).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 19, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kippelen in view of Ku et al. (US 7834661).
The teachings of Kippelen have been discussed above.
Although, Kippelen teaches the RFID tag with the charge pump, he fairly suggests that the charge pump controller connect and disconnect the capacitors.
However, Ku teaches a RFID tag comprising a Dickson charge pump (fig. 2) receiving clock signals (VP11, VP12) for charging capacitors respectively wherein the MOS transistor (M1-M5) function as diodes (fee fig. 2-3; col. 3, line 46- col. 5, line  5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Ku to the teachings of Kippelen in order to operating each capacitor separately. In fact, such modification (i.e., utilizing the Dickson charge pump) is well known in the art at the time the invention was made, and therefore, an obvious expedient.

Claim(s) 21, 22, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kippelen in view of Carney et al. (US 5466449).
The teachings of Kippelen have been discussed above.
Although, Kippelen teaches the RFID tag with the charge pump, he fairly suggests that the RFID transponder comprising a varactor.
 Carney teaches a RF tagging system having a RF tag (230) for receiving signal and generating power from the received signal via antenna (232), wherein the RF tag further comprising a varactor (246) (see figs. 15-17; col. 10, line 15- col. 11, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Carney to the teachings of Kippelen in order to provide different resonant frequencies corresponding to the predetermined identification code. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bergler (US 2009/0219079) teaches charge pump for RFID circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887